DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Disposition of Claims
Claims 1-17, 19-25 are pending.
Claims 18, 26-35 have been cancelled.
Claims 1-17, 19-25 are rejected.

Response to Arguments
	Clarification has been provided for the reference character “15” in Fig. 14 and the objection is withdrawn.
Applicant’s arguments, see pages 2-4, filed 6/14/2022, with respect to Claims 1-17, 19-25 have been fully considered and are persuasive.  The corresponding rejections under 35 U.S.C. 102(a)(2) and 35 U.S.C. 103 have been withdrawn. 
Regarding the applicability of WO 2020174048 A1 by Foged et al. (hereinafter “Foged”) as prior art, the priority document EP 19159766.5 discloses a scanner device 2 which can be considered the tip support body and a scanning tip 5a which can be considered the tip assembly having a mirror attached at the distal end and an outer surface covering a reflective inner surface of the instant claims (pages 15-17; Fig. 1).  Thus, the scanning tip 5, mirror 49, and sheath 44 disclosed by Foged are supported by the priority document and claim the priority date of 2/27/2019.
The priority document does not disclose an element which can be considered the “disposable, flexible mirror strip” recited in Claims 1, 21 of the instant application.   Therefore, the Examiner agrees with Applicant’s arguments that Foged does not disclose this element prior to Applicant’s claimed priority date.  New grounds of rejection are provided below.
Regarding the flexible mirror strip, US 20030142934 A1 by Pan et al. (hereinafter “Pan”) discloses a flexure 700 with an attached mirror 710 as shown in Figs. 7A-B.  In response to stress or heat, the flexure 700 expands or contracts, creating an angle to the mirror plate.  Please see the rejections under 35 U.S.C. 102(a)(1) below. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 13, 17, 21-22, 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20030142934 A1 by Pan et al. (hereinafter “Pan”).
Regarding Claim 1, Pan discloses a tip assembly for an intraoral scanner (OCT system), the tip assembly comprising: a tip support body (distal OCT scope; [0055]; Figs. 2a, 4) having a first end (one of the left and the right side as shown in Fig. 4), a second, opposite end (the other of the left and the right side as shown in Fig. 4), and an outer surface located between the first end and the second end (see Fig. 4); a disposable, flexible mirror strip (flexure strip 700) having a first end (left side of flexure 700 as shown in Fig. 7A), a second, opposite end, and a mirror fixed to the second end (right side of flexure 700 as shown in Fig. 7A with attached mirror 710; [0066-67]; Figs. 7A-B); and a tip sleeve having a first end and a second, opposite end, wherein the tip sleeve is sized and shaped to slide over at least a portion of both the tip support body and the flexible mirror strip (instrument sheath 305 with ends corresponding to ends of the tip support body accommodates the OCT system including the mirror and the rod lens system; [0053, 63]; Fig. 3).
Regarding Claim 5, Pan discloses the tip assembly of claim 1.  Pan further discloses wherein the flexible mirror strip includes a nonconductive element disposed between the first end and the second end of the flexible mirror strip (flexure 700 is made with glass on one side; [0065-67]; Figs. 7A-B).
Regarding Claim 13, Pan discloses the tip assembly of claim 1.  Pan further discloses wherein the flexible mirror strip is an elongate strip having a length as measured between the first and second ends of the flexible mirror strip (length of flexure 700 from left to right as shown in Fig. 7A), and a width extending perpendicular to the length (length of flexure 700 from top to bottom as shown in Fig. 7A), wherein the width is smaller than the length, and wherein the width is constant along the length of the flexible mirror strip (Fig. 7A).
Regarding Claim 17, Pan discloses the tip assembly of claim 1.  Pan further discloses wherein the second end of the tip sleeve includes an aperture sized and shaped to receive light when the tip sleeve is coupled to the tip support body and the flexible mirror strip (rod lens system at the distal end of instrument sleeve 305; [0063]).
Regarding Claim 21, Pan discloses a disposable, flexible mirror strip for an intraoral scanner, the disposable, flexible mirror strip comprising: an elongate, flexible body (flexure strip 700) having a first end (left side of flexure 700 as shown in Fig. 7A) and a second, opposite end; and a mirror fixed to the second end (right side of flexure 700 as shown in Fig. 7A with attached mirror 710; [0066-67]; Figs. 7A-B).
Regarding Claim 22, Pan discloses the disposable, flexible mirror strip of claim 21.  Pan further discloses an electrical contact at the first end (aluminum layer in the entirety of flexure 700; [0065-67]; Figs. 7A-B).
Regarding Claim 25, Pan discloses a tip assembly for an intraoral scanner, the tip assembly comprising the disposable, flexible mirror strip of claim 21 (OCT system; Figs. 2-3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-4, 6, 8, 10-11, 16, 19-20, 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Pan in view of US 20150079535 A1 by Hollenbeck et al. (hereinafter “Hollenbeck”).
Regarding Claim 2, Pan discloses the tip assembly of claim 1.  Pan further discloses wherein the first end of the flexible mirror strip includes a second electrical contact configured to physically engage the first electrical contact (aluminum layer in the entirety of flexure 700; [0065-67]; Figs. 7A-B).
Pan does not disclose wherein the first end of the tip support body includes a first electrical contact along the outer surface or the second electrical contact physically engaging the first electrical contact.  However, Hollenbeck discloses a tip 100 with a mirror 103 attached to an electrically-powered receptive element 120.  The receptive element 120 is further connected to a two-conductor cable 121 as shown in Fig. 10.  A contact surface 122 is provided in the tip and a contact surface 222 is provided on the outer portion of tube 201.  Contact surfaces 122 and 222 within the tip allow electromagnetic energy to be transmitted to the receptive element 120 ([0217]; Fig. 10).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Pan with the configuration disclosed by Hollenbeck with the benefit of providing heat to the mirror (Hollenbeck [0217]).
Regarding Claim 3, Pan as modified by Hollenbeck discloses the tip assembly of claim 2.  Pan further discloses wherein the flexible mirror strip includes a resistor at the second end of the flexible mirror strip (built-in resistor in flexure 700; [0069]), and wherein the resistor is electrically coupled to the second electrical contact (aluminum layer in the entirety of flexure 700; [0065-67]; Figs. 7A-B).
Regarding Claim 4, Pan as modified by Hollenbeck discloses the tip assembly of claim 3.  Pan further discloses wherein the resistor is configured to heat the mirror to remove condensation from the mirror (aluminum layer in flexure 700 provides heat; [0069]; Figs. 7A-B).
Pan does not disclose wherein the resistor is disposed at least partially beneath the mirror.  However, Hollenbeck discloses a tip 100 with a mirror 103 attached to an electrically-powered receptive element 120.  The receptive element 120 is made of a resistive material ([0217]).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Pan with the configuration disclosed by Hollenbeck with the benefit of providing heat to the mirror (Hollenbeck [0217]).
Regarding Claim 6, Pan discloses the tip assembly of claim 1.  Pan does not disclose wherein the outer surface of the tip support body defines at least one protrusion or recess, and wherein the flexible mirror strip defines at least one protrusion or recess configured to engage the at least one protrusion or recess of the tip support body to releasably couple the flexible mirror strip assembly to the tip support body, wherein the at least one protrusion or recess of the tip support body includes a plurality of recesses along the outer surface of the tip support body, and wherein the at least one protrusion or recess of the flexible mirror strip includes a plurality of protrusions configured to snap into the plurality of recesses to couple the flexible mirror strip onto the tip support body via frictional engagement.
However, Hollenbeck discloses a tip 100 including studs 110 for attachment into holes 111 in a thin metal sheet 105.  The sheet 105 is fixed in the tip by welding and attached to a mirror 103 or 108 ([0216]; Fig. 9b).  The tip 100 can be removably attached to a tube 201 having balls 202 which protrude from opposing sides of the tube 201 to create a snap connection with the tip 100 ([0197]; Fig. 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Pan to include temporarily affixing the tip with the benefit of autoclaving and reusing the tip (Hollenbeck [0197]).
Regarding Claim 8, Pan discloses the tip assembly of claim 1.  Pan does not disclose wherein the outer surface of the tip support body defines at least one protrusion or recess, and wherein the flexible mirror strip defines at least one protrusion or recess configured to engage the at least one protrusion or recess of the tip support body to releasably couple the flexible mirror strip assembly to the tip support body, wherein the at least one protrusion or recess of the tip support body includes a protruding ledge, and wherein the first end of the flexible mirror strip is configured to slide under the protruding ledge to couple the flexible mirror strip to the tip support body.
However, Hollenbeck discloses a tip 100 including studs 110 for attachment into holes 111 in a thin metal sheet 105.  The sheet 105 is fixed in the tip by welding and attached to a mirror 103 or 108 ([0216]; Fig. 9b).  Tip framework 104 includes a ledge as shown in Fig. 3 for attaching the mirror 103.   The tip 100 can be removably attached to a tube 201 having balls 202 which protrude from opposing sides of the tube 201 to create a snap connection with the tip 100 ([0197, 201]; Figs. 1, 3).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Pan to include temporarily affixing the tip with the benefit of autoclaving and reusing the tip (Hollenbeck [0197]).
Regarding Claim 10, Pan discloses the tip assembly of claim 1.  Pan further discloses wherein the second end of the flexible mirror strip is configured to flex and bend (flexure strip 700; [0066-67]; Figs. 7A-B).
Pan does not disclose wherein the second end of the tip support body is tapered, and wherein the second end of the flexible mirror strip is configured to flex and bend over the tapered second end of the tip support body.  However, Hollenbeck discloses a tip 100 including sheet 106 that includes an inclined portion which fits with an inclined portion in the tip 100 as shown in Fig. 6a ([0208-210; Fig. 6a).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Pan with the tapered configuration of Hollenbeck with the benefit of shielding the heat conducting layer from abrasion when the tip is mounted on the scanner (Hollenbeck [0210]).
Regarding Claim 11, Pan discloses the tip assembly of claim 1.  Pan does not disclose wherein the first end of the tip support body includes a flange and a plurality of protrusions extending from the flange.  However, Hollenbeck discloses tip framework 104 including an inclined portion and a ledge as shown in Fig. 10.  The tip 100 includes studs 110 which extend in the interior of the tip 100 ([0216]; Figs. 9-10).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Pan with the tip configuration disclosed by Hollenbeck with the benefit of of autoclaving and reusing the tip (Hollenbeck [0197]).
Regarding Claim 16, Pan discloses the tip assembly of claim 1.  Pan does not disclose wherein the tip sleeve includes a plurality of internal features configured to guide the tip sleeve over the tip support body.  However, Hollenbeck discloses the tip 100 including rails 159 positioned within the tip to mechanically guide the insertion of a conductive element ([0213]; Fig. 6b).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Pan with the rail configuration disclosed by Hollenbeck with the benefit of constraining the inserted sheet and mirror within the tip (Hollenbeck [0213]).
Regarding Claim 19, Pan discloses the tip assembly of claim 1.  Pan further discloses the tip sleeve disposed over the flexible mirror strip (instrument sheath 305 accommodates the OCT system including the mirror and the rod lens system; [0053, 63]; Fig. 3).
Pan does not disclose wherein the flexible mirror strip is coupled to the outer surface of the tip support body.  However, Hollenbeck discloses a tip 100 with a mirror 103 attached to an electrically-powered receptive element 120.  The receptive element 120 is further connected to a two-conductor cable 121 as shown in Fig. 10.  A contact surface 122 is provided in the tip and a contact surface 222 is provided on the outer portion of tube 201.  Contact surfaces 122 and 222 within the tip allow electromagnetic energy to be transmitted to the receptive element 120 ([0217]; Fig. 10).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Pan with the configuration disclosed by Hollenbeck with the benefit of providing heat to the mirror (Hollenbeck [0217]).
Regarding Claim 20, Pan discloses the tip assembly of claim 19.  Pan does not disclose wherein the first end of the tip support body includes a flange and a plurality of protrusions extending from the flange, wherein the flange and protrusions are disposed outside of the tip sleeve.  However, Hollenbeck discloses tip framework 104 including an inclined portion and a ledge as shown in Fig. 10.  The tip 100 includes studs 110 which extend in the interior of the tip 100 ([0216]; Figs. 9-10).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Pan with the tip configuration disclosed by Hollenbeck with the benefit of of autoclaving and reusing the tip (Hollenbeck [0197]).
Regarding Claim 23, Pan discloses the disposable, flexible mirror strip of claim 22.  Pan further discloses an electrical connector extending from the electrical contact to the resistor (aluminum layer in the entirety of flexure 700; [0065-67]; Figs. 7A-B), wherein the resistor is configured to heat the mirror (aluminum layer in flexure 700 provides heat; [0069]; Figs. 7A-B).
Pan does not disclose a resistor disposed at least partially under the mirror or wherein the electrical connector is configured to indicate a type of tip assembly being used.  However, Hollenbeck discloses a tip 100 with a mirror 103 attached to an electrically-powered receptive element 120.  The receptive element 120 is made of a resistive material and passes an electrical current.  Elements in the tube configured to transfer electromagnetic energy are arranged to be in contact with the tip when the components are connected ([0217]).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Pan with the configuration disclosed by Hollenbeck with the benefit of providing heat to the mirror (Hollenbeck [0217]).
Regarding Claim 24, Pan discloses the disposable, flexible mirror strip of claim 21.  Pan does not disclose further comprising a removable protective cover layer disposed over the mirror.  However, Hollenbeck discloses a sheet 106 made of two layers that can be molded into tip 100 as shown in Fig. 6a to prevent the mirror from being detached in the device ([0207-208]; Fig. 6a).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Pan with the tapered configuration of Hollenbeck with the benefit of shielding the heat conducting layer from abrasion when the tip is mounted on the scanner (Hollenbeck [0210]).

Claims 7, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Pan in view of Hollenbeck and US 20110292490 A1 by Xie et al. (hereinafter “Xie”).
Regarding Claim 7, Pan discloses the tip assembly of claim 1.  Pan does not disclose wherein the outer surface of the tip support body defines at least one protrusion or recess, and wherein the flexible mirror strip defines at least one protrusion or recess configured to engage the at least one protrusion or recess of the tip support body to releasably couple the flexible mirror strip assembly to the tip support body, wherein the at least one protrusion or recess of the tip support body includes a plurality of recesses along the outer surface of the tip support body, and wherein the at least one protrusion or recess of the flexible mirror strip includes a plurality of protrusions having shapes smaller than that of the recesses, such that the plurality of protrusions are configured to first pass through the recesses along a first direction, and the flexible mirror strip is then configured to slide in a second direction perpendicular to the first direction until the protrusions are disposed underneath the outer surface of the tip support body.
However, Hollenbeck discloses a tip 100 including studs 110 for attachment into holes 111 in a thin metal sheet 105.  The sheet 105 is fixed in the tip by welding and attached to a mirror 103 or 108 ([0216]; Fig. 9b).  The tip 100 can be removably attached to a tube 201 by sliding until balls 202 which protrude from opposing sides of the tube 201 create a snap connection with the tip 100 ([0197]; Fig. 1).  Additionally, friction from sliding the tip 100 onto the tube 201 on the contact surfaces 122 and 222 exists in a perpendicular direction to the sliding direction ([0217-218]; Fig. 10).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Pan to include temporarily affixing the tip with the benefit of autoclaving and reusing the tip (Hollenbeck [0197]).
Further, Xie discloses a mirror plate including a micromirror and bonding pads for affixing actuators.  Protective walls 10 are provided around the mirror plate as shown in Fig. 2, and protrusions from the mirror plate extend to contact the walls 10.  The micromirror 50 can then be attached to a probe base 60 via solder balls which can protrude from the micromirror 50 onto the probe base 60 to provide a connection with embedded electrical wires 66 ([0037-38, 52]; Figs. 6-7).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Pan with the coupling mechanism disclosed by Xie with the benefit of protecting the mirror assembly from damage (Xie [0038]).
Regarding Claim 9, Pan discloses the tip assembly of claim 1.  Pan does not disclose wherein the outer surface of the tip support body defines at least one protrusion or recess, and wherein the flexible mirror strip defines at least one protrusion or recess configured to engage the at least one protrusion or recess of the tip support body to releasably couple the flexible mirror strip assembly to the tip support body, wherein the at least one protrusion or recess of the tip support body includes a first protrusion adjacent the first end of the tip support body and a second protrusion adjacent the second end of the tip support body, wherein the at least one protrusion or recess of the flexible mirror strip includes a first recess adjacent the first end of the flexible mirror strip and a second recess adjacent the second end of the flexible mirror strip, wherein the first protrusion is configured to extend through the first recess and the second protrusion is configured to extend through the second recess.
However, Hollenbeck discloses a tip 100 including studs 110 for attachment into holes 111 in a thin metal sheet 105 at the distal end of the device.  The sheet 105 is fixed in the tip by welding and attached to a mirror 103 or 108 ([0216]; Fig. 9b).  The tip 100 can be removably attached to a tube 201 by sliding until balls 202 which protrude from opposing sides of the tube 201 create a snap connection with the tip 100 at a portion proximal to the distal end ([0197]; Fig. 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Pan to include temporarily affixing the tip with the benefit of autoclaving and reusing the tip (Hollenbeck [0197]).
Further, Xie discloses a mirror plate including a micromirror and bonding pads for affixing actuators.  Protective walls 10 are provided around the mirror plate as shown in Fig. 2, and protrusions from the mirror plate on opposite sides extend to contact the walls 10.  The micromirror 50 can then be attached to a probe base 60 via solder balls which can protrude from the micromirror 50 onto the probe base 60 to provide a connection with embedded electrical wires 66.  As shown in Fig. 6, the wires 66 are disposed on either end of the mirror assembly and correspond to the protection walls at the protrusion points of the mirror plate ([0037-38, 52]; Figs. 6-7).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Pan with the coupling mechanism disclosed by Xie with the benefit of protecting the mirror assembly from damage (Xie [0038]).

Claims 12, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Pan in view of Xie.
Regarding Claim 12, Pan discloses the tip assembly of claim 1.  Pan does not disclose wherein the second end of the tip support body includes two tapered arms separated by a gap.  However, Xie discloses a micromirror 50 attached to a probe base 60 via a connection with electrical wires 66.  Outside the wire connection points on either side of the probe base 60 are arms which extend upwards on the exterior of the combined assembly.  The portions which extend upwards are larger at the top near the micromirror 50 and smaller below the conductive material 70 at the connection point ([0052]; Fig. 6).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Pan with the body configuration disclosed by Xie with the benefit of electrically connecting the mirror plate to the probe base (Xie [0052]).
Regarding Claim 15, Pan discloses the tip assembly of claim 1.  Pan does not disclose wherein the first end of the tip sleeve is circular in cross-section.  However, Xie discloses a micromirror 50 used in an OCT probe device.  The OCT device has a cylindrical component extending to the proximal end as shown in Fig. 8.  A probe base to which the micromirror is attached has a circular cross-section ([0051]; Fig. 8).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Pan with the circular element disclosed by Xie with the benefit of allowing for miniaturization of the probe device (Xie [0051]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Pan in view of WO 2012056963 A1 by Segawa et al. (hereinafter “Segawa”).
Regarding Claim 14, Pan discloses the tip assembly of claim 1.  Pan further discloses wherein the flexible mirror strip includes a printed resistor (embedded resistor in flexure 700; [0066-67; Figs. 7A-B).
Pan does not disclose wherein the flexible mirror strip is laminated with polyimide.  However, Segawa discloses an imaging system including a cover glass heat generating unit 59 applied to cover glass 8c.  First and second heat insulating sheets 9b and 9c are disposed against a heater and lens components, and first heat insulating sheet 9b is made of polyimide ([0033-35]; Fig. 8).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Pan to include the polyimide sheet disclosed by Segawa with the benefit of obtaining a configuration for accurately measuring the temperature of a cover glass in an endoscope observation site (Segawa [0037]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
WO 2020174048 A1 
US 2009057543 A1
US 20150342337 A1
US 20200129275 A1

	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANNA NICOLAUS whose telephone number is (571)272-1314. The examiner can normally be reached Monday - Friday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CAREY can be reached on 571-270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIANNA J NICOLAUS/Examiner, Art Unit 3795  

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795